REHEARING OPINION
REYNOLDS, J.
Plaintiffs, appellants, ask for a rehearing on three grounds
I.
That the 'court erred in holding that—
“The question in this case is not whether Doctor Peters was careless in leaving the sponge in Mrs. Roark’s abdomen because it may be conceded that he was guilty of a degree of negligence in doing so, but the ■ question is, whether . he used that degree of care and caution in removing the sponges and checking them up and having them accounted for previous to the closing of the wound which is required of surgeons in such cases.”-
And in still refusing to give judgment for plaintiffs.
By the above quoted language we did not intend to indicate that Doctor Peters was guilty of any actionable negligence but only intended to admit, to express it in other language, that Doctor Peters is human and not above the frailties of an educated, trained, efficient surgeon.
II.
On the ground that the cases of Casing-ham vs. Berry, and Ewing vs. Goode, cited in support of our opinion, are not in accord with the established jurisprudence of these United States.
We think these decisions are in accord with Gouner vs. Brosman, 156 La. 1. South, the latest expression of our own Supreme Court touching the. liability of physicians or surgeons who are alleged to have erred in their treatment of their patients.
III.
That we erred in failing to pass upon the ruling of the lower court sustaining the exception of no cause or right of action filed on behalf of the Executive Board of the Louisiana Baptist Convention, one of the defendants.
In our opinion the ruling of the District Court sustaining the exception of no cause or right of action was .correct.
There is no allegation in plaintiff’s petitition that the Executive Board of the Louisiana Baptist Convention failed to employ competent, trained nurses, or failed to provide suitable operating rooms, or that the hospital failed to discharge any other duty required of it as a hospital.
. The blanket allegation that the injury complained of was due solely and entirely to the gross fault, carelessness and negligence of the said James I. Peters and the nurses, employees and representatives of the said hospital, without in any way pointing out any specific act of negligence on the part of the nurses, employees or representatives or designating in what way, if at all, any of said nurses, employees or representatives was negligent in the discharge of their duties, is not an allegation of fact sufficient to support a demand for damages against the Executive Board of the Louisiana Baptist Convention.
For the above reasons, a rehearing is refused.